        Case 1:16-cr-00019-PGG Document 124 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

MAALIK ALIM JONES,                                             16 Cr. 19 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference in this action previously

scheduled for August 27, 2020 is adjourned to October 6, 2020 at 9:00 a.m.

Dated: New York, New York
       August 25, 2020
